Dear Representative Travis:
In regard to the language of LSA-R.S. 15:1157, you ask whether state agencies must purchase prison enterprises' products if same meet specifications and the purchase price is lower than other submitted bids. LSA-R.S. 15:1157 provides, in pertinent part:
       A. (1) State agencies other than the Department of Public Safety and Corrections shall purchase, if available, goods and services from prison enterprises at a price which reflects the cost to the department of producing the goods or providing the services, if the prices are less than those of central purchasing. (Emphasis added).
The use of the word "shall" is mandatory. LSA-R.S. 1:3. For this reason, we conclude that state agencies must purchase from prison enterprises those available goods and services which meet the requirements of the statute.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable John D. Travis Representative P.O. Box 412 Jackson, Louisiana 70748
Date Received
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL